DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 2010/0194810 A1) in view of Takei (US 2008/0291245 A1).
Regarding claims 1 and 12:
Takabayashi et al. disclose a recording apparatus comprising:
a liquid ejection head (“recording head”), wherein the liquid ejection head includes:
	an ejection port (“discharge nozzle”) configured to eject liquid (Fig. 1).
	a substrate (substrate 1) including a heating element (heater 5) configured to heat the liquid to eject the liquid from the ejection port (paragraph 34),
	a control element (“circuits”) configured to control driving of the heating element (paragraph 33), and
	a temperature detection element (temperature detecting element 3) configured to detect temperature of the substrate (paragraph 34 & Fig. 1),
wherein, in a case where relations of | Vp1 – Vp01 | > Vth1 and Vp1 – Vp01 > 0 are satisfied (in the case of non-discharge Vt > Vref: paragraph 62), the control element performs control not to drive the driven heating element (paragraph 91), where Vp1 is a voltage value measured by the temperature detection element (voltage Vt): paragraph 61 & Fig. 4) at a timing when a temperature change amount becomes maximum in a temperature falling process of the substrate located, after a driving operation to drive the heating element, at a heating element position corresponding to the heating element driven in the driving operation (Fig. 4), Vp01 is a preset voltage value (VSS), and Vth1 is a preset threshold (reference voltage Vref: paragraphs 61, 64 & Fig. 4).
Takabayashi et al. do not expressly disclose that the ejection port includes a protrusion extending toward an inside of the ejection port.
However, Takei discloses a liquid ejection head that prints without nozzle misfiring and droplet misdirection (paragraph 13) by including an ejection port (37) with a protrusion (50) extending toward an inside of the ejection port (Figs. 2-3).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Takabyashi et al.’s apparatus to include a protrusion in an ejection port, as taught by Takei.
Regarding claim 2:
	Takabayashi et al.’s modified apparatus comprises all the limitations of claim 1, and Takabayashi et al. also disclose that the control element is provided to the liquid ejection head (paragraph 33).

Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ike (US 2013/0135376 A1) disclose comparing a temperature value (D) to an addition threshold (Ath), calculating a difference between the temperature value and the addition threshold (S4), and adding the difference to a sum value.  The sum value is then compared to another threshold value (S6).
Ike (US 9597871 B2) discloses comparing a differential temperature (V3), between a first temperature value (V1) and a second temperature value (V2), to a reference value (Vref: Fig. 13).  In the case that V3 – Vth > 0, a discharge failure has occurred (Fig. 15).  In the case that V3 – Vth < 0, discharge is normal (Fig. 15).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853